Financial Instrument for the Environment (LIFE+) (debate)
The next item is the report by Mrs Marie Anne Isler Béguin, on behalf of the European Parliament delegation to the Conciliation Committee, concerning the Financial Instrument for the Environment (LIFE +) (PE-CONS 3611/2007 - C6 0105/2007 -.
rapporteur. - (FR) Madam President, Commissioner, ladies and gentlemen, we have come to the end of a particularly long journey, and, in order to conclude this conciliation on the financial instrument for the environment (Life+), I should like first of all to thank my fellow shadow rapporteurs: Mrs Gutiérrez-Cortines, Mrs Ries and Mrs Lienemann. I believe that, without them, the conciliation could not have been brought to a successful conclusion because, I must point out, if we have obtained entirely positive results, it is because we defended a strong position within the European Parliament and because, together, we stood up, I would say, to the Commission and to the Council on several points.
I should like also to thank Parliament's services and the Committee on the Environment, Public Health and Food Safety. I am grateful also to the Commission and to Commissioner Dimas, in particular. I wish him a speedy recovery. I know that he cannot be with us this evening, but I thank him, as well as his services, for having helped us to carry this conciliation through to a successful conclusion. I should like, finally, to thank the Council, even though it is not present this evening. I believe that we can thank Mr Gabriel and the Council representatives who helped make a success of the conciliation because I recall that, on the evening of the conciliation, we had the impression at times that facing us were ministers for the budget rather than ministers for the environment. Indeed, as MEPs, we were defending a solid budget for the ministers of the environment, while they were giving the impression that they did not really want it. To conclude the list of thanks, I should like to thank Mrs Kratsa-Tsagaropoulou, who chaired Parliament's delegation at the conciliation, together with the chairman of our Committee on the Environment, Public Health and Food Safety, Mr Ouzký.
With your permission, I shall remind you of one or two things. We are at the stage of third reading and, therefore, of conciliation. I would remind you that the work on this Life+ report began at the same time as the examination of the financial perspective, since we felt that a Life+ budget - which comes under the financial package for the environment for the next seven years - could not be established outside the financial perspective. That is why we forced the committee responsible for the financial perspective and Mr Böge in particular, since we felt that the environment budget for the next seven years was nothing but a meagre budget and that it needed to be increased. We wanted to increase it to the figure mooted by the Commission. Thus, by integrating, for example, the management of Natura 2000, we should have increased the Life+ budget by EUR 21 billion. We knew full well that that was an absolutely enormous sum and that the resources did not allow it, but we had banked on that strategy in order to show that, in actual fact, there was no budgetary heading specifically devoted to Natura 2000 in the EU budget. That was our strategy at first reading, and it won us virtually unanimous support.
Yet, of course, at the stage of the common position, we were not really heard. The rapporteur for the budget, Mr Böge, did us a good turn by agreeing to grant EUR 100 million. One hundred million euros for Life+ is a derisory sum given the needs that we have, given the needs that we make so much of when faced with our fellow citizens: the fight against climate change, the fight against the loss of biodiversity, the decontamination of our soil, the purification of our rivers, the fight to save our groundwater, and so on. I shall stop there.
The fact remains that those EUR 100 million were of course welcome, because we take everything that there is to take, but to our great surprise - and this is what made us angry - of the EUR 100 million that had been allocated to us, EUR 50 million had disappeared, had been allocated to the general budget. That made us very angry, but what made us angrier still was the fact that the sharing out of budget-related management activities was totally unacceptable to us, as the European Parliament.
We believed, and still believe, that environmental protection must be managed at European level: this is a policy that is a positive point for the European Parliament, a positive policy, with which our fellow citizens identify. This policy therefore needed to remain at European level, and the strategy implemented by the Council and the Commission at second reading allocated 80% of the management of the budget to the Member States. We were unable to accept this kind of re-nationalisation of European policies.
That is why our aim was to ensure that the Council agreed to keep the management of the environment budget in the hands of the Commission. I believe that we have been truly successful since, during conciliation, the Council did in fact agree to several things: that the management of the EU budget be centralised, that is to say, that it be managed at European level; that the Commission double its resources for the management of the environment, that is to say, that there be an increase from 1% to 2%; that 50% of the budget be allocated to biodiversity and to environmental protection; and, finally, that it be possible for the 2007 budget to be applied this year and for NGOs to obtain financial resources starting this year.
I therefore believe that we have done some very good work, Madam President, and, once again, I am grateful to everyone, to the Council and to the Commission, for having been able to conclude this conciliation, and for having done so, I might add, along the lines proposed by Parliament, for the good of our fellow citizens, because we are here to represent our fellow citizens.
Madam President, first of all, on behalf of Commissioner Dimas I would like to express my sincere appreciation to Parliament's delegation which took part in the conciliation meeting with the Council on 27 March. In particular I would like to thank Mrs Kratsa-Tsagaropoulou, who led Parliament's delegation, and the rapporteur, Mrs Isler Béguin. I would specifically like to commend the rapporteur for her excellent contribution throughout the negotiations, not least for the decisive compromise proposal she made in the evening of the conciliation meeting, which helped us reach a quick deal on LIFE+. I am delighted that we have been able to resolve the outstanding difficulties and to arrive at a satisfactory outcome.
As now proposed, LIFE+ will co-finance projects which will contribute to improving Europe's environment. It will strengthen networking, communication and environmental governance and help share good practice throughout the European Union. Many stakeholders are waiting for the first call for proposals under the new programme which the Commission intends to publish shortly after the entry into force of the regulation in the early autumn. The Commission fully supports the conciliation text and I would encourage Parliament to endorse the good result obtained by its negotiating team.
I would also like to thank the rapporteur for her remarks. I have taken good note of them.
on behalf of the PPE-DE Group. - (ES) Madam President, the LIFE programme procedure, particularly during the final stage of the conciliation procedure, demonstrates the extent to which we are seeing a series of contradictions in Europe and how necessary Parliament still is as direct representative of the citizens.
The LIFE project has always been a reference project: many NGOs, many professionals, many municipalities, have learnt what European policy is and have learnt to compete and wish to be involved in environmental policy thanks to the LIFE programme.
Any people, however small it may be, is proud to obtain a LIFE project, and the same is true of the consultancies, of the officials who work on these projects and of society itself.
Nevertheless, with the contradiction we are seeing now, when, on the one hand, we are 'intergovernmental' and, on the other, we want a European Constitution, at the end of the first reading it had been decided that the funds would be managed by governments with national agencies.
Parliament was opposed because it believed that, if something is working perfectly - as in the case of LIFE - there is no need to change it. If we already have European added value, and if an image of excellence and quality has been created, why not keep it?
Following a long battle, therefore, we have achieved a situation in which the money is partly allocated to the countries, but we have maintained the situation - and we have managed to persuade the Commission and subsequently the Council to agree to this proposal - in which all projects have a right to be heard and assessed by the Commission, although firstly there will be a filter of countries. I want this message to be recorded clearly in the Minutes: they all have the right to be assessed by the Commission.
Finally, 'transnational projects' mean that, for the first time, the rivers, the water that passes from one country to another, the birds and the air itself, have been provided with an arena for work at international level.
on behalf of the PSE Group. - (FR) Madam President, I should like to begin by congratulating Mrs Isler Béguin, who has used a great deal of her energy, skill and talent to secure this very positive decision today. I should also like to thank my fellow shadow rapporteurs, because I believe that it is the united front of all the groups in this House and the understanding of the Commission that have enabled us to succeed.
The political signal sent out by our Parliament is clear: we want to defend environmental policies with budgets, because, while it is important for Europe to enact rules and to set objectives, it is just as important for it to release financial resources so as to pave the way for action at local level and also for innovation, exchanges of experiences and new practices.
The second message is that we are defending a Community principle, a European principle, and not simply an intergovernmental principle. Environmental policies are the policies that are regarded as being the most legitimate by all of the EU Member States - they are policies that are regarded as having a Community dimension. It would have been stupid for LIFE to have been re-nationalised when our fellow citizens expect more in the way of integration, and I shall not reiterate here the arguments put forward by my fellow Members, who have pointed out that the Member States were obviously making proposals, but that the final arbitration fell to the Commission, and that it was then crucial to provide the Commission with back-up resources, as much for the purposes of studying the dossiers as for those of taking stock of the innovations, via communication, exchanges and activity weeks - well done! Well done on doubling the amount of appropriations that will thus be devoted to the Commission! Well done also on the transnational projects.
It is truly important for practices to unite different countries that have common aims, countries that, at times, do not see the link that unites them with regard, for example, to biodiversity, and that, thanks to LIFE, may have the opportunity to demonstrate their similarities when it comes to their actions and exchanges of experiences.
Finally, I should like to conclude, Commissioner, with a wish, and that is that the Commission honours the commitment that it made to our rapporteur and properly takes stock of all the appropriations that have been harnessed for Natura 2000, so crucial is it for this major fight for biodiversity to be supported locally because, in many cases, on the ground, people are still doubtful or are not always aware of what is at stake. In any case, well done on this conciliation - on this final agreement - and long live LIFE!
Madam President, my first words of thanks today go, of course, to our rapporteur, Mrs Isler Béguin, and also to my fellow shadow rapporteurs, Mrs Liennemann and Mrs Gutiérrez-Cortines, for the Socialist Group in the European Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats, with whom for two years - as they have said - we have constantly tried to convince the Commission, and above all the Member States, I would say, of the relevance of this Brussels-initiated and controlled environmental policy.
In this regard, let us not deny ourselves a good thing today: the outcome of the conciliation, which you publicised brilliantly on 27 March, Madam President, is a tremendous learning experience. In politics, we are fond of saying that fights are often won in adversity: the European Parliament's delegation for Life+ will have provided the proof that fights can also be won in unity, beyond political divisions and in the general interest of the citizens, of Europeans.
My second remark is that I note that the European Commission has nothing to gain from limiting itself to a common role, I would say, when the Treaties grant it clear responsibilities, such as those in the field of environmental policy.
Mrs Isler Béguin has already done a brilliant job of summing up all the progress made by this conciliation. I shall not go back over it. For my part, I should like to emphasise what I feel is our most symbolic shared success: I mean, of course, the gaining of a Nature and biodiversity section, which should cover at least 50% of the budgetary revenue, of the operational budgetary resources. It was crucial to increase this funding for Natura 2000. Firstly, I would say, because Natura 2000 is going well. Mrs Gutiérrez-Cortines mentioned the pride of those who were due to receive this funding. In the Brussels-Capital region, which I know well, there are no fewer than 2 333 hectares, or 14% of the regional territory, with the famous Sonian Forest and the Woluwe Valley, among others, that are part of these protected sites. At EU level, the figures also very much speak for themselves: Natura 2000 consists of more than 25 000 sites; it is a network that is present in 16 capitals and that covers nearly 20% of the terrestrial area of the EU-27.
Next, as Mr Adamou and other Members pointed out in the preceding debate, the European Union committed itself, in 2001 in Gothenburg, to halting the loss of this biodiversity by 2010: three years from that deadline, we are far from having fulfilled that commitment, and that is an understatement.
True, the budget for Life+ may seem obscene, is obscene: 1.51% of the EU annual budget, or EUR 1 894 billion over seven years, but I remain hopeful that the European Union, the Member States, and the regions and towns will come into line with the aim of guaranteeing the ongoing funding of Natura 2000. I also hope that we will not be told that, with EUR 308 billion, or the combined budget of the Structural Funds and the Cohesion Fund, the budgetary resources are not enough to protect the environment. This is nothing more and nothing less than a question of priority and of credibility with regard to the citizens of Europe.
on behalf of the UEN Group. - (PL) Madam President, as I take the floor on behalf of the Union for the Europe of the Nations Group in the debate on the LIFE+ instrument, I should like to highlight the following issues. Firstly, the LIFE+ Financial Instrument for the Environment (2007-2013) amounts to a continuation of most of the programmes already undertaken by the Environment Directorate-General, for example the LIFE 3 Programme which supports the sustainable development of cities, and the non-governmental organisations' programme.
Secondly, we should welcome the fact that through the conciliation procedure Parliament was able to convince the Council that the European Commission should be responsible for central management of the programme as it has been so far.
Thirdly, it is right to point out also that Parliament's stance was taken into account and funding for implementation of the instrument was increased by EUR 40 million.
Fourthly, the Council also took account of Parliament's stance in so far as at least 50% of the LIFE+ budgetary resources shall be allocated to projects concerning environmental protection and biodiversity.
Fifthly, it was also decided jointly that at least 15% of the LIFE+ budget shall be allocated to transnational projects.
As most of the key European Parliament amendments were accepted during the conciliation procedure, the UEN Group will be voting in favour of this report. As I conclude, I should like to congratulate the rapporteur and all those who contributed so effectively to the conciliation procedure.
(PT) Madam President, Commissioner, ladies and gentlemen, I should like to begin by congratulating all those who took part in the conciliation process on LIFE + and reached an agreement that we consider very positive, insofar as Parliament has managed to secure a significant increase of EUR 40 million in relation to the Council common position. This is a win-win situation, in particular for the European environment.
Among the measures eligible for LIFE + I should like to highlight the monitoring of the forests, actions aimed at information and communication and, in particular, awareness raising campaigns and training for agents involved in forest fire prevention initiatives. These measures meet our concerns, as expressed in the Committee on the Environment, Public Health and Food Safety's own-initiative report on natural disasters, for which I was the rapporteur.
Another very important point is the guarantee that at least 50% of budgetary resources for LIFE + is to be used to fund projects supporting the conservation of nature and biodiversity. The Council, in its common position, had proposed to provide only 40%, which is clearly inadequate in view of the requirements for funding the Nature 2000 network and the implementation of the Habitats Directive.
(PL) Madam President, I should like to thank Mrs Isler Béguin for the report on the Financial Instrument for the Environment (LIFE+).
The conciliation committee agreed the text of the regulation of the European Parliament and of the Council. This regulation is a sound financial instrument and will promote the interests of the environment in European Union Member States. The fund will be used mainly to limit the changes resulting from the greenhouse effect such as droughts and floods, and which are detrimental to forests, nature and biodiversity.
The directive rightly points out that these funds may not be used on administrative expenditure that is not directly related to implementation of LIFE+ actions. Monitoring of expenditure from the LIFE+ fund by the European Parliament will ensure that the money is used correctly in the most appropriate areas. Continuous monitoring is essential due to the wide range of actions involved and the limited resources available. Implementation of all the projects will bring added value to the European Community. Resources for this programme must also be increased as favourable circumstances arise.
If the regulation is implemented correctly, I believe LIFE+ resources will make it possible to implement the actions planned. I should also like to thank everyone who worked so effectively in the conciliation committee.
(DE) Madam President, tomorrow, in its third and last reading, we will be adopting the Regulation on the 'LIFE+' financial instrument for the environment, and I should like to congratulate Mrs Isler Béguin on the outcome of conciliation as part of the overall lawmaking process and thank her for her dedication, which was made more than necessary by the very different positions taken up right through the lawmaking process.
LIFE+ has as its general objectives the implementation, updating and further development of the Community's environmental policies and environmental law. For these things, money is needed, and precisely that was the sticking-point; the subject of the most heated debates was that of how much money we needed, and, above all, of how such money should be managed. We have not achieved everything that we thought we would through the conciliation procedure, but we have managed to get an increase of EUR 40 million, and have also managed to secure the retention of a system of central administration, for the Member States wanted to administer 80 % of the funds themselves, but we have ensured that the policy for this will continue, in future, to be Community-based.
Under the LIFE+ Regulation, the only projects funded will be those highlighting exemplary practice or conducting demonstrations relating to the management of Natura 2000 areas; that is why it is necessary that appropriate funding be guaranteed for the management of the Natura 2000 networks, and it is the Commission and the Member States that will have to do this.
The debate is closed.
The vote will take place on Tuesday 22 May.